               Case 20-21682-LMI        Doc 39       Filed 04/01/21   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION



 In re:
                                                     Chapter 7
 JORGE QUINTANA,
 aka Jorge Quintana Vandama                          Case No. 20-21682-LMI
                 Debtor(s).




          NOTICE OF FIRST INSTALLMENT LOAN PAYMENT EXTENSION

               Please take notice that on March 25, 2021, upon request of the Debtor(s), or if

applicable Co-Debtor(s), Bank Of America, N.A. agreed to extend the monthly payment amount

for the loan ending in 0759 secured by property with the VIN ending in 0429 (the “Loan”) for

two (2) months (the “First Extension Period”). The First Extension Period starts with January 5,

2021 and will continue until March 4, 2021. The extended payment amounts will be added to

the end of the term of the Loan and are not being waived or forgiven. Additionally, finance

charges will, to the extent permitted by law (including any confirmed bankruptcy plan), continue

to accrue during this time period. At the end of the First Extension Period, the regular payment

schedule provided for under the Loan (or if applicable the Debtor(s) confirmed bankruptcy plan)

will resume without further notice, and the First Extension Period will terminate absent: (1) the

Debtor(s), or if applicable Co-Debtor(s), submission of a second extension request through (i)

bankofamerica.com/coronavirus, (ii) Bank Of America’s virtual assistant, Erica®, or (iii) Bank

Of America’s mobile banking app; and (2) Bank Of America, N.A.’s subsequent agreement to

the second extension request.



                                                 1
               Case 20-21682-LMI         Doc 39        Filed 04/01/21   Page 2 of 3




               To the extent a payment is made on the Loan during the First Extension Period,

the funds will be used to reduce the principal balance on the Loan, but will not extend the First

Extension Period, and the acceptance of such funds by Bank Of America, N.A. should not be

construed as a waiver of Bank Of America, N.A.’s rights under the Loan, applicable bankruptcy

law, or applicable non-bankruptcy law. Bank Of America, N.A. expects that, to the extent

necessary, the Debtor(s) will also promptly take any required actions with the Court to effectuate

the terms of the extension described in this Notice.

               Please take further notice that Bank Of America, N.A. expects that the Debtor(s),

or if applicable Co-Debtor(s), will continue to pay insurance, and if applicable, property taxes,

under the terms of the Loan, when they come due or as otherwise required by any applicable

bankruptcy plan.

               Finally, please note that during the First Extension Period the Debtor(s), or if

applicable Co-Debtor(s), monthly Loan statements may reflect the payment amounts extended as

past due balances. To the extent that occurs, the Debtor(s), of if applicable Co-Debtor(s), should

disregard that portion of the Loan statement.

               Nothing under this Notice should be construed as a waiver of Bank Of

America, N.A.’s rights under the Loan, applicable bankruptcy law, or applicable non-

bankruptcy law.

                                                          /s/ Scott C. Lewis, Esq.
                                                          Scott C. Lewis, Esq.
                                                          FBN 112064
                                                          813-221-4743 ext. 2603
                                                          Albertelli Law
                                                          Attorney for Secured Creditor
                                                          PO Box 23028
                                                          Tampa, FL 33623
                                                          Facsimile: (813) 221-9171
                                                          bkfl@albertellilaw.com

                                                  2
               Case 20-21682-LMI         Doc 39       Filed 04/01/21   Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of April, 2021, I caused a true and correct a copy
of the foregoing on the parties listed below:
SERVICE LIST
Jorge Quintana
4050 NW 135th Street
Building 11 Apt. 2
Opa Locka, FL 33054-4622

Robert Sanchez, Esq
355 W 49 St.
Hialeah, FL 33012

Robert A Angueira
16 SW 1st Avenue
Miami, FL 33130

Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

                                                         /s/ Scott C. Lewis, Esq.
                                                         Scott C. Lewis, Esq.
                                                         FBN 112064
                                                         813-221-4743 ext. 2603
                                                         Albertelli Law
                                                         Attorney for Secured Creditor
                                                         PO Box 23028
                                                         Tampa, FL 33623
                                                         Facsimile: (813) 221-9171
                                                         bkfl@albertellilaw.com




                                                  3
